Citation Nr: 0612082	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-22 679	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death, including as a result of exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1966 to July 1968.  He died in July 1989.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).

Records show the RO had earlier denied the appellant's claim 
in a December 1998 rating decision, which she did not appeal.  
In the April 2002 decision at issue, the RO denied her 
petition to reopen the claim because new and material 
evidence had not been submitted since the prior unappealed 
denial.  In a subsequent Statement of the Case (SOC), the RO 
granted her petition to reopen, finding that new and material 
evidence had been submitted, but nonetheless continued to 
deny her cause-of-death claim on the merits (de novo 
adjudication).  

Regardless of the fact that the RO ultimately reopened the 
claim and readjudicated it on the merits - albeit continuing 
to deny it, the Board still must make a threshold preliminary 
determination of whether new and material evidence has been 
submitted to reopen the claim because this, in turn, affects 
the Board's legal jurisdiction to reach the underlying claim 
to readjudicate it on a de novo basis.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).




FINDINGS OF FACT

1.  In a December 1998 unappealed rating decision, the RO 
denied service connection for the cause of the veteran's 
death.  Some of the additional evidence received since that 
decision, however, is not cumulative of evidence already on 
file and raises a reasonable possibility of substantiating 
this claim.

2.  The veteran died in July 1989 of hepatic (i.e., liver) 
failure due to hepatic metastasis and carcinoma of the colon 
(colon cancer).  He did not have any service-connected 
disabilities at the time of his death.

3.  There is no probative medical evidence of record 
suggesting the fatal conditions either originated in service, 
within the presumptive period after service, or were 
otherwise causally related to the veteran's military service 
- including exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The December 1998 RO decision denying service connection 
for the cause of the veteran's death is final; new and 
material evidence has been submitted since that decision so 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2005).

2.  The veteran's death was not from a disease or injury 
incurred in or aggravated by service or one that may be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1116, 1310 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II) that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In this case the widow-appellant 
received VCAA notice in a January 2002 letter (VCAA letter) 
prior to the April 2002 decision at issue, thus complying 
with the preferred sequence of events specified in Pelegrini 
II.  The RO sent the appellant an additional VCAA letter in 
October 2004.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. at 120-21.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

Here, the VCAA letters summarized the evidence needed to 
substantiate the appellant's cause-of-death claim and VA's 
duty to assist.  An additional letter, sent to the appellant 
in May 2002, informed her of the definition of new and 
material evidence.  The VCAA letters specified the evidence 
she was expected to provide, including any medical evidence 
relating the veteran's cause of death to herbicide exposure.  
The October 2004 VCAA letter also stated that "if you have 
any evidence in your possession that pertains to your claim, 
please send that to us."  Therefore, the four notice 
elements required under Pelegrini II have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements apply 
to all five elements of a service connection claim, including 
the degree of disability and effective date.  The Court held 
that upon receipt of a service-connection claim, VA must 
provide the claimant with notice of what type of evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  This notice must state that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

In the present appeal, the January 2002 and October 2004 VCAA 
letters and the May 2002 letter provided the appellant notice 
of the type of evidence needed to substantiate her claim, but 
not of the type necessary to establish a disability rating or 
effective date.  Despite the inadequate notice provided her 
on these latter two elements, the Board finds no prejudice to 
her in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since, for 
the reasons and bases discussed below, the Board will deny 
the cause-of-death claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.



Also, in another decision during the pendency of this appeal, 
the Court held that, in the context of a claim to reopen, 
VCAA notice must include an explanation of:  1) the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006).  The Court further explained 
that a notice letter must describe what evidence would be 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient 
in the previous denial.  See id.  In this case at hand, none 
of the correspondence sent to the appellant specified what 
evidence would be necessary to satisfy the elements that were 
found insufficient in the previous denial.  Despite the 
inadequate notice provided her on this issue, the Board finds 
no prejudice to her since, for the reasons indicated below, 
her petition to reopen will be granted regardless.  See 
Bernard, 4 Vet. App. at 394.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The appellant and her 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the merits of the claim.

Relevant Laws and Regulations

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability either caused or contributed 
substantially or materially to his death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2005).

In order to prevail on the issue of service connection for 
cause of death there must be:  (1) evidence of death; (2) 
medical evidence of in-service disease or injury, 
or a service-connected disability; and (3) medical evidence 
of a nexus between an in-service injury or disease, or a 
service-connected disability, and the veteran's death.  Cf. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

Whether New and Material Evidence has been Received to Reopen 
the
Cause-of-Death Claim

In general, rating decisions that are not timely appealed are 
final and binding on a claimant based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Appellate review of an RO's rating 
decision is initiated by the filing of a timely notice of 
disagreement (NOD) by the claimant.  If the NOD is not filed 
within one year from the date of mailing of notice of the 
rating decision, the underlying decision "shall become final 
and the claim will not thereafter be reopened or allowed," 
except as otherwise provided.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).

Here, the RO notified the appellant of the December 1998 
decision in January 1999.  And since she did not file an NOD 
in response within one year of the mailing of the notice, 
that rating decision became final and binding on her based on 
the evidence then of record.

Pursuant to 38 U.S.C.A. § 5108, however, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to the claim.  The Board 
notes there has been a regulatory change with respect to the 
definition of new and material evidence - which applies 
prospectively to all claims made on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a) (2005).  Because the appellant's 
petition to reopen was received in November 2001, the current 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the claimant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  Thus, the Board's initial inquiry 
in regard to this claim will be whether any additionally 
submitted evidence (i.e., since December 1998) provides a 
basis for reopening this claim.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence of record at the time of the December 1998 decision 
consisted of the veteran's death certificate and Department 
of Defense Form 214 (DD Form 214).  The additional evidence 
submitted since that decision includes hospital records 
covering the six-month period immediately preceeding his 
death, his service medical records (SMRs), and statements 
from his widow-appellant.  This additional evidence, 
especially considered collectively, contributes to a more 
complete picture of the circumstances surrounding his death 
and, therefore, is both new and material and sufficient to 
reopen his appellant-widow's claim.  See 38 C.F.R. § 3.156(a) 
(2005); Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) 
(New evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.).  Accordingly, the Board will now 
address the 
cause-of-death claim on its merits.

Entitlement to Service Connection for the Cause of the 
Veteran's Death

The veteran's death certificate and pertinent hospital 
records show he died in July 1989 from liver failure as a 
result of colon cancer.  There is no indication he had any 
service-connected disabilities at the time of his death.  The 
appellant-widow contends that the cause of his death is 
related to Agent Orange exposure while he was stationed in 
Vietnam.

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence otherwise.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2005).  Here, 
according to the veteran's DD Form 214, he had a tour in 
Vietnam during the Vietnam era.  So his exposure to Agent 
Orange is presumed.

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2005).  The following 
diseases are deemed associated with herbicide exposure, under 
VA law:  chloracne or other acneform diseases consistent with 
chloracne, diabetes mellitus (Type 2), Hodgkin's disease, 
chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See id.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116 (West 2002).

In this case, neither liver failure nor colon cancer are 
among the conditions for which service connection may be 
presumed based on herbicide exposure.  38 C.F.R. § 3.309(e) 
(2005).  Therefore, service connection for the veteran's 
cause of death may not be presumed based on an association 
with herbicide exposure.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, the appellant is not 
precluded from establishing service connection for the 
veteran's cause of death with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).

As stated above, to prevail on the issue of service 
connection for cause of death there must be:  (1) evidence of 
death; (2) in-service disease or injury; and (3) a nexus 
between the in-service disease or injury and the veteran's 
death.  Cf. Hickson v. West, 12 Vet. App. at 253.  
Notwithstanding the lack of a diagnosis during service, 
service connection still may be granted if all of the 
evidence establishes the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Here, though, the veteran's SMRs do not indicate any 
diagnosis, complaint, or treatment for a liver or colon 
disorder - even presuming he was exposed to Agent Orange in 
Vietnam.  According to records from Community General 
Hospital of Sullivan County and Horton Memorial Hospital, he 
was first diagnosed with colon cancer in February 1989, over 
20 years after his separation from service, and only 
approximately five months before his death.  These records, 
spanning from February to July 1989, discuss his diagnoses, 
treatment, and relevant medical history leading up to his 
death.  There is no medical evidence of record, however, 
etiologically linking his terminal colon cancer, or resulting 
liver failure, to his military service or associated 
herbicide exposure.

The only evidence purporting to link the veteran's cause of 
death to his military service, and to herbicide exposure in 
particular, comes in the way of the appellant's own 
unsubstantiated allegations.  It is well established that 
laypersons without medical training, such as the appellant, 
are not competent to comment on medical matters such as 
diagnosis, date of onset, or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  So her unsubstantiated 
allegations, no matter how sincere, cannot take the place of 
competent medical evidence and do not serve to establish the 
requisite medical nexus.

In summary, liver failure and colon cancer are not conditions 
for which service connection may be presumed based on 
herbicide exposure.  The medical evidence of record shows the 
veteran's fatal colon cancer did not develop until many years 
after his discharge from the military, and it does not link 
his cause of death to his military service.  Thus, service 
connection for his cause of death fails on both a presumptive 
and direct basis.  For these reasons and bases, the 
preponderance of the evidence is against the appellant's 
claim, so there is no reasonable doubt to resolve in her 
favor, and her cause-of-death claim must be denied.  See 38 
C.F.R. § 3.102 (2005); see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).





ORDER

The petition to reopen the claim for service connection for 
the cause of the veteran's death is granted.

But service connection for the cause of his death is denied.

____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


